PER CURIAM.
The defendant at the trial attempted to tender the sum of $38 to the plaintiff, representing $36 for damages and $2 for costs. The tender was concededly not made in accordance with the provisions of the Municipal Court Act and was therefore ineffective.
The judgment in favor of the defendant for $20 costs should therefore be modified, to the extent that judgment is ordered for the plaintiff for the sum of $36, with appropriate costs, and the judgment, as modified, affirmed, without costs to either party upon this appeal. All concur.